                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,

                 Plaintiff,

 v.                                                Case No. 19-CR-9-GKF

 HONGJIN TAN,

                 Defendant.

                                   OPINION AND ORDER

       Before the court is the Motion to Suppress [Doc. 49] of defendant Hongjin Tan. He seeks

to suppress all evidence obtained under three search warrants, which, he contends, lack the

particularity required by the Fourth Amendment. For the following reasons, the motion is granted

in part and denied in part.

                                        I. Background

A. Charges against Mr. Tan

       On December 20, 2018, the government filed a criminal complaint against Mr. Tan, along

with a supporting affidavit signed by James Judd, a Special Agent with the Federal Bureau of

Investigation. [Doc. 1]. According to the affidavit, Mr. Tan is a citizen of The People’s Republic

of China. [Doc. 1, p. 2 ¶ 7]. In April 2017, he was hired as a research engineer at a large

international corporation located in Oklahoma, which the affidavit refers to as “Company A.” [Id.,

p. 2 ¶¶ 3, 7]. Citing information provided by Company A, the affidavit further states that, on

December 12, 2018, Mr. Tan contacted his supervisor, advised he was resigning from Company A,

and gave two weeks’ notice. [Id., p. 3 ¶ 10]. He told his supervisor that he did not currently have

a job offer, but was negotiating with companies in China. [Id.].
       Mr. Tan’s resignation prompted Company A to revoke his access to company systems and

to conduct a review of his computer activity. [Id., p. 3 ¶ 11]. That review revealed that Mr. Tan

had accessed hundreds of files, including research reports. [Id., p. 3 ¶ 12]. These files included

information that Company A considers to be trade secrets and outside the scope of Mr. Tan’s

employment. [Id.]. The review also revealed Mr. Tan downloaded restricted files to a personal

thumb drive. [Id.]. Based on that information, Company A officials escorted Mr. Tan from

Company A property and barred him from returning. [Id., p. 3 ¶ 13].

       Later that day, Mr. Tan sent a text message to his supervisor stating that he had “a memory

disk” containing “lab data” and “papers/reports.” [Id., p. 4 ¶ 15]. Mr. Tan inquired about the best

way of handling the information and whether he could still read the papers/reports. [Id.]. At his

supervisor’s request, Mr. Tan returned the flash drive to Company A. [Id., p. 4 ¶¶ 16–17]. Upon

reviewing the drive, Company A determined that it contained research documents in deleted and

undeleted files that would have a tremendous impact to Company A in terms of technological and

economic loss if they were shared or given to a competing company. [Id., p. 4 ¶ 18]. The review

further revealed that the deleted files had been deleted on December 11, 2018, the day before Mr.

Tan’s resignation. [Id., p. 4 ¶ 19]. The affidavit alleges additional facts pertaining to Mr. Tan’s

contacts with a Chinese competitor of Company A, records of Mr. Tan’s recent travel to China,

and Company A’s protection of its trade secrets. [Id., pp. 5–8].

       On January 16, 2019, a grand jury returned an indictment charging Mr. Tan with three

counts: (1) theft of trade secrets, in violation of 18 U.S.C. § 1832(a)(1); (2) unauthorized

transmission of trade secrets, in violation of 18 U.S.C. § 1832(a)(2), and (3) unauthorized

possession of trade secrets, in violation of 18 U.S.C. § 1832(a)(3). [Doc. 18].




                                                2
B. Search Warrants

       On December 19, 2018, the government applied for a warrant to search Mr. Tan’s residence

and vehicle in relation to an alleged violation of 18 U.S.C. § 1832(a)(2). [Doc. 55-1, p. 6–20].

The application was assigned case number 18-mj-175-JFJ. Special Agent Judd swore to and signed

the application and a supporting affidavit before United States Magistrate Judge Jodi F. Jayne, who

issued the warrant that day. [Id., pp. 2–6, 14].

       On January 3, 2019, the government applied for a warrant to search two of Mr. Tan’s Yahoo

e-mail accounts in relation to an alleged violation of 18 U.S.C. §§ 1832(a) and 1030(a)(1).

[Doc. 55-2, pp. 7–20]. The application was assigned case number 19-mj-2-PJC. United States

Magistrate Judge Paul J. Cleary issued the warrant that day. [Id., pp. 2–6].

       On February 11, 2019, the government applied for a warrant to search Mr. Tan’s Gmail

account in relation to an alleged violation of 18 U.S.C. §§ 1832(a) and 1030(a)(1). [Doc. 55-3,

pp. 7–20]. The application was assigned case number 19-mj-37-FHM. United States Magistrate

Judge Frank H. McCarthy issued the warrant that day. [Id., pp. 2–6].

       After Mr. Tan filed the instant motion to suppress, the government filed a written response,

and Mr. Tan filed a reply. [Doc. 50; Doc. 60]. On May 17, 2019, this court conducted an

evidentiary hearing on the motion. See [Doc. 79]. During the hearing, the government called five

witnesses to testify: James Judd, Shannon Clark, Brian Dean, Steve Carnivale, and Jeremy Sykes.

All five are special agents with the FBI.

                                      II. Legal Standards

A. Particularity Requirement

       The Fourth Amendment of the Constitution provides:

               The right of the people to be secure in their persons, houses, papers,
               and effects, against unreasonable searches and seizures, shall not be
               violated, and no Warrants shall issue, but upon probable cause,


                                                   3
               supported by Oath or affirmation, and particularly describing the
               place to be searched, and the persons or things to be seized.

Thus, a search warrant must particularly describe the persons or things that the government may

seize. This requirement “ensures that the search will be carefully tailored to its justifications, and

will not take on the character of the wide-ranging exploratory searches the Framers intended to

prohibit.” Maryland v. Garrison, 480 U.S. 79, 84 (1987).

       In recent decades, the Tenth Circuit has extensively discussed the particularity requirement

in the context of searches of digital files. See, e.g., United States v. Loera, 923 F.3d 907 (10th Cir.

2019); United States v. Russian, 848 F.3d 1239, 1245 (10th Cir. 2017); United States v. Christie,

717 F.3d 1156, 1164 (10th Cir. 2013); United States v. Burke, 633 F.3d 984, 992 (10th Cir. 2011);

United States v. Otero, 563 F.3d 1127, 1132 (10th Cir. 2009); United States v. Brooks, 427 F.3d

1246, 1251 (10th Cir. 2005); United States v. Riccardi, 405 F.3d 852, 861 (10th Cir. 2005); United

States v. Campos, 221 F.3d 1143, 1148 (10th Cir. 2000); United States v. Carey, 172 F.3d 1268,

1272 (10th Cir. 1999). “The modern development of the personal computer and its ability to store

and intermingle a huge array of one’s personal papers in a single place increases law enforcement’s

ability to conduct a wide-ranging search into a person’s private affairs, and accordingly makes the

particularity requirement that much more important.” Otero, 563 F.3d at 1132.

       “[W]arrants for computer searches must affirmatively limit the search to evidence of

specific federal crimes or specific types of material.” Burke, 633 F.3d at 992 (quoting Riccardi,

405 F.3d at 862). A warrant should enable “the searcher to reasonably ascertain and identify the

things authorized to be seized.” Cooper, 654 F.3d at 1126 (quoting Riccardi, 405 F.3d at 862).

       As a general rule, reviewing courts “should interpret warrants in a commonsense and

realistic fashion, rather than a hypertechnical manner.” United States v. Sells, 463 F.3d 1148, 1156

(10th Cir. 2006) (internal quotation marks omitted). In addition, “whether a search warrant is



                                                  4
sufficiently particular depends in part on the nature of the crimes being investigated.” Cooper,

654 F.3d at 1127. “Even a warrant that describes the items to be seized in broad or generic terms

may be valid when the description is as specific as the circumstances and the nature of the activity

under investigation permit.” Riccardi, 405 F.3d at 862 (quoting United States v. Leary, 846 F.2d

592, 600 (10th Cir. 1988)).

           The Tenth Circuit recently observed that its “electronic search precedents demonstrate a

shift away from considering what digital location was searched and toward considering whether

the forensic steps of the search process were reasonably directed at uncovering the evidence

specified in the search warrant.” Loera, 923 F.3d at __. 1 This shift in focus “is necessary in the

electronic search context because search warrants typically contain few—if any—restrictions on

where within a computer or other electronic storage device the government is permitted to search.”

Id. The Tenth Circuit thus prescribed an “ex post assessment of the propriety of a government

search” in this context. Id. The court described the relevant principles for the ex post assessment

as follows:

                    In all cases, the ultimate test is the one mandated by the Fourth
                    Amendment: whether the search was “reasonable” under the
                    circumstances. In the case of a computer search, “reasonableness”
                    requires officers to take into account the flexibility of computers and
                    the multiple configurations to which they may be adapted. As the
                    computer search continues and as the executing officer obtains more
                    information about how a suspect used his computer, that too may
                    inform the reasonableness of the continuing search.

Id. at __.

B. Good-Faith Exception to the Exclusionary Rule

           “Even if a warrant fails to satisfy the Fourth Amendment’s particularity requirement, the

exclusionary rule should not be applied to suppress evidence obtained by officers acting in


1
    Reporter pagination is not yet available.


                                                      5
objectively reasonable reliance on a search warrant issued by a detached and neutral magistrate

judge that is ultimately deemed invalid.” Russian, 848 F.3d at 1246 (citing United States v. Leon,

468 U.S. 897, 922 (1984)). Importantly, “the exclusionary rule is not an individual right.” Herring

v. United States, 555 U.S. 135, 141 (2009). The rule’s purpose is to deter police misconduct, and

“the suppression of evidence obtained pursuant to a warrant should be ordered only in the unusual

cases in which exclusion will further the purposes of the exclusionary rule.” Riccardi, 405 F.3d at

863 (citing Leon, 468 U.S. at 918). The rule applies only where it results in appreciable deterrence,

and “the benefits of deterrence outweigh the costs.” Herring, 555 U.S. at 141.

                                         III. Discussion

       The court will first address the warrant to search Mr. Tan’s residence and his vehicle, and

will then address the warrants to search his e-mail accounts.

A. Search Warrant for Mr. Tan’s Residence and Vehicle

       1. Particularity

       Mr. Tan argues that the warrant to search his residence and vehicle was invalid because it

failed to describe with particularity the things to be seized. In the space set aside for a description

of the property to be seized, the warrant refers to Attachments A and B. [Doc. 55-1, p. 2]. But

those attachments describe the properties to be searched, not the items to be seized. [Id., pp. 4–5].

“In other words, the warrant did not describe the items to be seized at all.” Groh v. Ramirez, 540

U.S. 551, 558 (2004). The court therefore agrees that the warrant failed to meet the Fourth

Amendment’s particularity requirement. See id.

       The government argues that the warrant was valid because the affidavit supporting the

warrant application incorporated Attachment C, which described the property to be seized.

[Doc. 55-1, pp. 17–20]. But the government’s argument fails because “[t]he Fourth Amendment

by its terms requires particularity in the warrant, not in the supporting documents.” Groh, 540


                                                  6
U.S. at 557. The government concedes that “[t]he application and search warrant documents do

not reference Attachment C on the face of the documents.” [Doc. 55, p. 11]. Thus, the warrant to

search Mr. Tan’s residence and vehicle was invalid.

       2. Good-Faith Exception

       Although the warrant was invalid, the court may consider whether the good-faith exception

to the exclusionary rule applies. Mr. Tan contends the government waived any argument that the

good-faith exception applies because it did not raise the issue in its written response. However,

the court will consider the issue because the government raised it during the suppression hearing.

See United States v. Solis, No. CR 13-3895 MCA, 2015 WL 13651018, at *7 (D.N.M. Mar. 20,

2015) (government did not waive good-faith exception where raised at hearing), report and

recommendation adopted, No. CR 13-3895 MCA, 2015 WL 13651019 (D.N.M. Dec. 23, 2015).

       Several factors lead the court to conclude that the FBI agents’ reliance on the warrant was

reasonable. First, due to the particular circumstances of this case, the government prepared the

warrant application and executed the search under time pressure. The government commenced its

investigation after receiving a call on December 13, 2018, from a representative of Company A

reporting a theft of trade secrets. [Doc. 1, p. 3]. Although this case involves technical factual

issues, the government was obliged to react promptly due to Company A’s concerns of theft of

trade secrets and concerns that Mr. Tan posed a flight risk because he is not a U.S. citizen and had

preexisting plans to leave the country. [Doc. 53-1, p. 8; Doc. 79, pp. 12:21–13:3].

       Second, the affidavit supporting the warrant application expressly incorporated

“Attachment C,” which described the items to be seized. “Although a warrant application or

affidavit cannot save a warrant from facial invalidity, it can support a finding of good faith . . . .”

Russian, 848 F.3d at 1246. Attachment C limited the property to be seized to records and

equipment relating to violations of 18 U.S.C. § 1832(a)(2). FBI agents did not prepare the warrant


                                                  7
itself, see [Doc. 79, p. 24:4–14], and the record contains no evidence that the failure of the warrant

to reference Attachment C was anything other than a drafting mistake.

       Third, in addition to signing the warrant itself, the magistrate judge signed the warrant

application and the affidavit. [Doc. 55-1, pp. 6, 14]. Moreover, the magistrate judge specifically

reviewed and modified Attachment C, indicating that she intended Attachment C to limit the scope

of the warrant. [Doc. 55-1, p. 17; Doc. 79, pp. 13:20–15:23]. “The magistrate judge’s approval

of the application and affidavit . . . further supports the objective reasonableness of [the FBI

agents’] reliance on the warrant.” Russian, 848 F.3d at 1247.

       Fourth, agents with the FBI Evidence Response Team used Attachment C to guide them in

their search of the residence and vehicle when executing the search warrant. [Doc. 79, pp. 29:2–

30:18, 41:3–12]. The packet given to search team members before the search included Attachment

C, which was also included among the documents left at the residence at the conclusion of the

search. [Doc. 79, pp. 31:11–25, 33:13–18].

        “Finally, excluding the challenged evidence would not serve the underlying purpose of the

exclusionary rule.” Russian, 848 F.3d at 1247. The Supreme Court has explained:

               When the police exhibit deliberate, reckless, or grossly negligent
               disregard for Fourth Amendment rights, the deterrent value of
               exclusion is strong and tends to outweigh the resulting costs. But
               when the police act with an objectively reasonable good-faith belief
               that their conduct is lawful, or when their conduct involves only
               simple, isolated negligence, the deterrence rationale loses much of
               its force, and exclusion cannot pay its way.

Davis v. United States, 564 U.S. 229, 238 (2011) (internal quotation marks and citations omitted).

Upon consideration of the facts presented here, the court finds and concludes that the agents acted

with an objectively reasonable good-faith belief that their conduct was lawful, and, at most, their

conduct merely rises to simple, isolated negligence.




                                                  8
       Mr. Tan argues that, even taking into account Attachment C, the warrant was overbroad or

the execution of the search was improper because the government seized or imaged the entirety of

certain electronic devices. The court finds this argument unpersuasive. Because the investigation

involved evidence that Mr. Tan used a computer and other electronic media in the commission of

the suspected criminal acts, the government reasonably sought to conduct an extensive search of

various types of electronic media in his possession. See Cooper, 654 F.3d at 1127 (“[W]hether a

search warrant is sufficiently particular depends in part on the nature of the crimes being

investigated.”). “Given the numerous ways information is stored on a computer, openly and

surreptitiously, a search can be as much an art as a science.” Brooks, 427 F.3d at 1252. The

possibility that relevant documents might require translation from the Chinese language further

complicated the search here. Under the circumstances, it would have been “unrealistic to expect

[the] warrant to prospectively restrict the scope of a search by directory, filename or extension or

to attempt to structure search methods,” as that process needed to remain dynamic. Burgess, 576

F.3d at 1093.

       Furthermore, “[c]omputers and other electronic storage media commonly contain such

large amounts of information that it is often impractical for law enforcement to review all of the

information during execution of the warrant at the search location.” FED. R. CRIM. P. 41, Advisory

Committee Notes to 2009 Amendments; see generally United States v. Ganias, 824 F.3d 199, 215–

17 (2d Cir. 2016). It was therefore reasonable for the government to seize or copy the entire storage

media and review it later to determine what electronically stored information fell within the scope

of the warrant. Notably, this is not “a situation where a police officer executing a warrant to search

an electronic storage device for evidence of one crime discovers evidence of other criminal




                                                  9
activity.” Cf. Loera, 923 F.3d at __.    Here, the testimony reflects that the agents reasonably

directed their search at uncovering evidence of the crime specified in Attachment C.

       The court therefore concludes that the good-faith exception to the exclusionary rule applies,

and the motion to suppress is denied with respect to evidence obtained pursuant to the warrant to

search Mr. Tan’s residence and his vehicle.

B. Search Warrants for Mr. Tan’s E-mail Accounts

       1. Particularity

       Unlike the warrant to search Mr. Tan’s residence and vehicle, the two warrants to search

his e-mail accounts each expressly referenced and attached an “Attachment B” that described the

items to be disclosed by the e-mail service provider and the items to be seized by the government.

[Doc. 49-2; Doc. 49-3]. Both warrants limited the information to be seized by the government to

that which “constitutes fruits, evidence, and instrumentalities of violations of” 18 U.S.C.

§§ 1832(a) and 1030(a)(1). [Doc. 49-2, p. 6; Doc. 49-3, p. 6].

       The warrants were not general warrants because they restricted the scope of the search to

information, from an approximately two-year period, related to the particular federal crimes

identified in Attachment B. Cf. Brooks, 427 F.3d at 1253 (approving “warrant that authorized

officers to search through computer files for particular items specifically related to child

pornography”). Because the investigation involved evidence that Mr. Tan used a computer and

other electronic media to store and transmit digital files containing trade secrets, as well as

evidence that he had used his personal e-mail to transmit a potentially incriminating agreement

with a Chinese company, see [Doc. 79, pp. 45:16–46:3], the government reasonably sought to

conduct an extensive search of Mr. Tan’s electronic communications.

       Mr. Tan argues that the warrants violated the Particularity Clause because they required

Yahoo and Google to disclose all e-mails within his accounts for a specified timeframe. Special


                                                10
Agent Sykes testified that law enforcement officers typically interact with technology companies

such as Yahoo and Google regarding search warrants through an online portal, and the companies

usually provide all information within a given date range. [Doc. 79, pp. 64:13–65:12]. He further

testified that he did not believe those companies would take the time to sift through e-mails and

use search terms to provide e-mails only in reference to specific subject matters. [Doc. 79,

p. 64:13–22]. Counsel for Mr. Tan did not dispute that the technology companies would not

perform the searches for law enforcement. [Doc. 79, p. 84:8–12]. It was thus reasonable for the

warrant to require the companies to disclose all e-mails within the specified timeframe. Cf.

Andresen v. Maryland, 427 U.S. 463, 482 n.11 (1976) (“In searches for papers, it is certain that

some innocuous documents will be examined, at least cursorily, in order to determine whether they

are, in fact, among those papers authorized to be seized.”).

       In reviewing Mr. Tan’s e-mails, the FBI developed and employed a list of search terms and

targeted dates. [Doc. 79, pp. 52:15–54:12]. Based on the agents’ testimony at the suppression

hearing, the court finds that the search process was “reasonably directed at uncovering the evidence

specified in the search warrant.” Loera, 923 F.3d at __. The court concludes that the warrants

described the information to be seized with sufficient particularity under the circumstances, and

that the agents reasonably conducted their searches within the bounds set by the warrants.

       2. Good-Faith Exception

       Even if the warrants to search Mr. Tan’s e-mail accounts were constitutionally deficient,

the good-faith exception would apply. An objectively reasonable FBI agent acting in good faith

could have read the warrants as restricting the scope of any search in a manner sufficient to satisfy

the Fourth Amendment’s particularity requirement. In light of the Tenth Circuit’s past approval of

similar warrants, “suppression cannot follow.” Christie, 717 F.3d at 1165.




                                                 11
       3. Attorney-Client Communications

       Mr. Tan objects that the government seized privileged communications between Mr. Tan

and his counsel. [Doc. 49, p. 11]. The parties have provided the court with little information about

the nature and quantity of the communications at issue, but they were apparently contained within

one of Mr. Tan’s Yahoo e-mail accounts. [Doc. 79, p. 53:7–15].

       Special Agent Carnivale testified that, in the course of reviewing e-mails from the Yahoo

account using searches based on specific dates, he came across an e-mail between Mr. Tan and

counsel unrelated to this case. [Doc. 79, p. 54:13–22]. He further testified that, as soon as he

figured out what the e-mail was, he stopped reading it and from then on skipped over e-mails with

the same individual. [Doc. 79, pp. 54:25–55:2]. Special Agent Sykes testified that, in the course

of reviewing Mr. Tan’s e-mails, he “did not run across any e-mails that were attorney-client

privileged.” [Doc. 79, p. 68:11–12]. He first learned about potentially privileged e-mails from

counsel for the government after defense counsel filed a motion with the court. [Doc. 79, p. 68:12–

19]. After learning of the concern, Special Agent Sykes searched the attorney’s name—which

Agent Carnivale had previously encountered—in the Yahoo account and highlighted the results as

e-mails not to look at. [Doc. 79, pp. 68:20–69:7]. Counsel for the government represented to the

court that she has not reviewed any attorney-client privileged communications obtained from Mr.

Tan’s e-mails. [Doc. 79, pp. 5:19–6:1]. Counsel further represented that the government has

guided its process by specific search terms relevant to this prosecution, and, to her knowledge,

those search terms have not produced any attorney-client communications. [Doc. 79, p. 6:1–6:9].

       The government has represented that the attorney-client privileged e-mails at issue are

unrelated to this case and have not been reviewed by the agents or prosecutors involved. It appears

that the government has handled its inadvertent seizure of attorney-client communications in a

reasonable manner. Nevertheless, out of an abundance of caution, the court grants the motion to


                                                12
suppress with respect to any privileged attorney-client communications seized by the government

in executing the warrants to search Mr. Tan’s e-mail accounts, and the government is prohibited

from reviewing or otherwise using such communications in connection with this case.

                                       IV. Conclusion

          WHEREFORE, defendant’s Motion to Suppress [Doc. 49] is granted in part and denied in

part. The motion is granted with respect to any privileged attorney-client communications seized

by the government in executing the warrants to search Mr. Tan’s e-mail accounts and is otherwise

denied.

          IT IS SO ORDERED this 31st day of May, 2019.




                                               13
